   Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit Z
JERROLD NADLER, New York
                           Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 2 of 12
                                                                                                        DOUG COLLINS, Georgia
 CHAIRMAN
                                                                                                         RANKING MINORITY MEMBER




                                      mt.�. 1!,ouse of l\epresentatibes
                                             Qtommtttee on tbe Jubtctarp
                                               �asbington, 1D<tC 20515-6216
                                                l!&nc ;i)unbrcb �,xtccntb <!.ongrcn

                                                         May 31, 2019

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

             Mr. Pat Cipollone
             Counsel to the President
             The White House
             1600 Pennsylvania Ave, N.W.
             Washington, D.C. 20002

              Dear Mr. McGahn and Mr. Cipollone:

                    I write to follow up on the Committee's prior correspondence to Donald F. McGahn II
             and/or his counsel dated May 7, 2019, May 17, 2019, and May 20, 2019 (all of which are
             attached), regarding the Judiciary Committee's April 22, 2019 subpoena to Mr. McGahn.

                     First, with respect to the production of documents, counsel for Mr. McGahn informed us
             on May 7, 2019 that he would not produce documents in his possession responsive to the
             Committee's subpoena. The stated reason for the failure to produce responsive documents was
             that the White House directed that such materials be withheld "'because they implicate
             significant Executive Branch confidentiality interests and executive privilege.'" As explained in
             the Committee's May 7 letter to Mr. McGahn's counsel, the Committee does not consider a
             direction by the White House to be a proper or legitimate assertion of any legal privilege.
             Moreover, the Committee disputes that any valid claim of privilege exists as to documents
             provided by the White House to Mr. McGahn and/or his counsel. Finally, as the May 7 letter
             made clear, regardless of the White House's direction, the Committee's subpoena to Mr.
             McGahn obligates him to produce a log as to any documents in his possession, custody, or
             control that are being withheid on the grounds of privilege.

                     We have not yet received such a log, which was due on May 7. To facilitate the
             resolution of this dispute regarding the log, the Committee is prepared to accept a modified log
        Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 3 of 12



that sets forth only the author, recipient (s), and the genera} subject matter of the record being
withheld, as well as the basis for the assertion of the privilege. That is the minimum amount of
information that has been accepted by the federal courts. 1 We request that Mr. McGahn produce
a modified log not later than June 7, 2019, as well as any documents responsive to the subpoena
for which no claim of privilege is being asserted.

         Turning to Mr. McGahn's testimony, for all the reasons explained in the Committee's
May 7, May 17, and May 20 letters, it was unlawful for Mr. McGahn to fail to �ppear altogether
before the Committee on May 21. He, like any other witness, "must appear before the
Committee to provide testimony, and invoke executive privilege where appropriate."2 In
addition, the Committee intends to inquire about certain events that postdate Mr. McGahn's time
at the White House, such as the President's p�blic statements regarding Mr. McGahn and the
White House's communications with and requests of Mr. McGahn or his counsel. The
Committee views these subjects as not subject to any possible claim of privilege. Nevertheless,
the Committee remains willing to discuss any reasonable accommodation(s) that would facilitate
Mr. McGahn's appearance before the Committee, ii:icluding limiting the testimony to the specific
events detailed in the Special Counsel's report, identifying with greater specificity the precise
areas of intended inquiry, and agreeing to the presence of White House counsel during any
testimony, so that Mr. McGahn may consult regarding the assertion of executive privilege.
Please let us know whether you are willing to engage in such accommodation discussions by no
later than June 7.

                                                    Sincerely,




                                                   House Committee on the Judiciary

cc:     The Hon. Doug Collins
        Ranking Member, House Committee on the Judiciary

Enclosures

1 Comm. on Oversight & Gov't Reform v. Holder, No.. CV 12-1332 (ABJ), 2014 WL 12662665, at *2 (D.D.C. Aug.
20, 2014), modified, No. CV 12-1332 (ABJ), 2014 WL 12662666 (D.D.C. Sept. 9, 2014) (citing Comm. on the
Judiciary v. Miers, 558 F. Supp. 2d 53, 107 (D.D.C. 2008)).
2
 Comm. on the Judiciary v. Miers, 558 F. Supp. 2d 53, 107 (D.D.C. 2008). See also U.S. v. Bryan, 339 U.S. 323,
331 (I 950) ("persons summoned as witnesses by competent authority have certain minimum duties and obligations
which are necessary concessions to the public interest in the orderly operation of legislative and judicial
machinery").

                                                       2
                      Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 4 of 12

 JERROLD NADLER, New York                                                                                  DOUG COLLINS, Georgia
   CHAIRMAN                                                                                                 RANKING MEMBER

  ZOE LOFGREN, California                                                                                  F. JAMES SENSENBRENNER, JR,, Wisconsin
  SHEILA JACKSON LEE, Texes                                                                                STEVE CHABOT, Ohio
  STEVE COHEN, Tennessee                                ONE HUNDRED SIXTEENTH CONGRESS                     LOUIE GOHMERT, Texas



                                           [ongrcss of the �nitrd �tatrs
  HENRY C. "HANK" .JOHNSON, JR., Georgia                                                                   JIM JORDAN, Ohio
  TED DEUTCH, Florida                                                                                      KEN BUCK, Colorodo
  KAREN BASS, California                                                                                   JOHN RATCLIFFE, Texas



                                                iltousc of 1rlrprcscntatioes
  CEDRIC L. RICHMOND, Louisiana                                                                            MARTHA ROBY, Alabama
  HAKEEM S. JEFFRIES, New York                                                                             MATI GAETZ, Florida
  DAVID CICILLINE, Rhode Island                                                                            MIKE JOHNSON, Louisiana
  ERIC SWALWELL, California                                                                                ANDY BIGGS, Arizona
  TED LIEU, California                                                                                     TOM McCLINTOCK, California
  JAMIE RASKIN, Maryland
  PRAMILA JAYAPAL, Washington
                                                       COMMITIEE ON THE JUDICIARY                          DEBBIE LESKO, Ari,ona
                                                                                                           GUY RESCHENTHALER, Pennsylvania
  VAL DEMINGS, Florida                                                                                     BEN CLINE, Virginia
  LOU CORREA, California                               2138 RAYBURN HOUSE OFFICE BUILDING
                                                                                                           KELLY ARMSTRONG, Alabama
  MARY GAY SCANLON, Pennsylvania                                                                           GREG STEUBE, Florida
  SYLVIA GARCIA, Texas                                     WASHINGTON, DC 20515-6216
  JOSEPH NEGUSE, Colorado
  LUCY McBATH, Georgia                                              (202) 225-3951
  GREG STANTON, Arizona                                      http://www.house.gov/judiciary
  MADELEINE DEAN, Pennsylvania
• DEBBIE MUCARSEL-POWELL, Florida
  VERONICA ESCOBAR, Texas

                                                                   May 7, 2019

              William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. Burck:

                       On Monday, April 22, the House Committee on the Judiciary served a subpoena on your
              client, former White House Counsel Donald F. McGahn II, compelling the production of
              documents in Mr. McGahn's possession or control by May 7, and his testimony on May 21,
              2019. We write in response to your letter received this morning regarding that subpoena.

                      As an initial matter, regarding the subpoenaed documents, the White House Counsel's
             letter did not actually invoke executive privilege, but rather merely suggested at the 11th hour -
             without providing any supporting authority - that all requested documents "implicate significant
             Executive Branch confidential interests and executive privilege."1 This blanket suggestion of
             potential privilege is entirely insufficient. As the district court for the District of Columbia held
             in Committee on the Judiciary v. Miers, a subpoena recipient is "not excused from compliance
             with [a] Committee's subpoena by virtue of a claim of executive privilege that may ultimately be
             made. "2 Nor can a "blanket assertion of privilege over all records generated after a particular
             date, , . pass muster," without a "showing . . . that any of the individual records satisf[y] the
             prerequisites for the application of the privilege. "3

                    Even if the President were to properly invoke privilege, any claim of executive privilege
             has been waived as to documents that the White House voluntarily disclosed to Mr. McGahn and

              1
                  Letter to Chairman Nadler from Pat A. Cipollone (May 7, 2019) (emphasis added),
             2
                  Mem. Op., Comm. on Judiciary v. Miers, No. 08-cv-0409-JDB (D.D.C. Jul. 31, 2008), at 91 (emphasis added).
             3
                  Committee on the Judiciary, U.S. House ofRepresentatives v. Miers, 558 F, Supp. 2d 53 (D.D.C. 2008).
          Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 5 of 12




his counsel . The D.C. Circuit expressly held in In re Sealed Case (Espy) that the White House
"waive [s ] its claims of privilege in r egard to specific documents that it voluntarily reveal [s ] to .
third parties outside the White House."4 In Espy, as is the case here , the disclosure at issue was
to the attorney for a former government official. 5 Thus , given that there has been neither an
actual assertion of executive privile ge, nor an individualized showing that the privilege would
apply to the subpoenaed records, the Committee continues to insist upon compliance with the
subpoena.

         As to Mr. McGahn' s own document production obligations, the subpoena plainly directs
that your client must provide a privilege log containing specific information for any document in
his possession or control that "is withheld in full or in part on any basis," including on "the basis
of a privilege asserted b y or on behalf of the White House, or at the request of the White
House."6 As the instructions also make clear, any "obj ections or claims of privilege are waived
if you fail to provide an explanation of why full compliance is not possible and a log identifying
with specificity the ground(s) for withholding each withheld document prior to the request
compliance date. " 7 In accordance with the requirements laid out in our subpoena, we expect a
full privilege lo g specifyin g each document withheld, the asserted basis for so doing and the
other information demanded, to b e provided forthwith.

        Turning to the other requirement of the subpoena - that Mr . McGahn appear before the
Committee to provide testimony in two weeks - I fully expect that the Committee will hold Mr.
McGahn in contempt if he fails to appear before the Committee, unless the White House secures
a court order directing otherwise. 8 Further, even if Mr. McGahn is authorized by court order to
invoke executive privilege as to certain testimony, he still is required by law to "appear before
the Committee to provide testimony, and invoke executive privilege where appropriate."9

         Consistent with the rules of the House of Representatives, and as the Supreme Court has
admonished, " [a] subpoena has never been treated as an invitation to a game of hare and hounds,
in w hich the witness must testify only if cornered at the end of the chase. If that were the case,
then , indeed , the great power of testimonial compulsion, so necessary to the effective functioning
of courts and legislatures , would be a nuluty.' 10 And the Supreme Court has "often iterated the


4 In re Sealed Case, 1 2 1 F.3d 729, 74 1 -42 (D.C. Cir. 1 997).
5 See id.
6 Subpoena by Authori ty of the House ofRepresentatives of the United States of America to Donald F. McGahn for
documents and testimony, si gned by Representative Jerrold Nadler, April 22, 201 9.
7   Id.
8 See, e.g., United States v. Btyan, 339 U.S. 323, 332 ( l 950) (reasonin g that a party cannot fail to comp ly witli a
subpoena absent a "return of the writ" providin g reasons for non-compliance, because to "deny the Committee the
op p ortunity to consider the obj ection or remedy it is in itself a contempt of its authority and an obstruction of its
processes").
9 Miers, 558 F. Supp. 2d 53, 1 06 (D.D.C. 2008).
10
   Bryan, 339 U.S. at 33 1.

                                                            2
          Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 6 of 12




importance of this public duty, which every person within the jurisdiction of the Government is
bound to perform when properly summoned." 1 1

        A s I am sure you are aware, the President recently declared that h e is "fighting all the
subpoenas" issued by Congress, evidently without regard to whether he has any legal basis to do
so.12 To be clear, a letter from the White House in service of the President' s apparent goal of
blocking or delaying testimony that the President b elieves would be politically damaging is not a
basis for Mr. McGahn to violate his legal obligation to appear before the Committee. Rather, if
the Presiqent wishes to block Mr. McGahn's appearance in the face of a duly issued subpoena,
the burden rests with the White House to file an action in court to attempt to do so.

        Moreover, with regard to Mr. McGahn's testimonial obligations, there is no valid
executive privilege invocation that could be asserted in good faith regarding the subject of the
Special Counsel ' s investigation and report. President Trump had the opportunity to assert
executive privilege over Mr. McGahn's interviews with the Special Counsel and, for strategic
reasons, "declined to assert any privilege over Mr. McGahn' s testimony," allowing Mr. McGahn
to answer the Special Counsel ' s questions "fulsomely and honestly." 1 3 Thereafter, the White
House made the same strategic decision with regard to publication of the report itself not to
assert executive privilege over any portion of the report, including portions describing Mr.
McGahn's communication s with the President and other senior officials in extensive detail. 14 As
the D .C. Circuit has already recognized, publication of such information "waives [] privileges for
the document or information specifically released." 1 5

        The President and his personal counsel have also routinely commented publicly regarding
the President's communication s with Mr. McGahn, and the content of Mr. McGahn 's testimony
to the Special Counsel. By way of example, on April 25, shortly after the Report was released,
President Trump denied a central event described by Mr. McGahn, tweeting, "I never told the
White House Counsel Don McGahn to fire Robert Mueller." 1 6 As has long been recognized, no
person-not even the President-can employ privilege as both a sword and a shield, selectively
cherry picking which information to tout pub licly in his defense, and which information to
deliberately withhold from the American people, 1 7


' ' Id.
12   Charlie Savage, Trump Vows Stonewall of 'A ll ' House Subpoenas, N.Y. Times, Apr. 24, 20 1 9 (emphasis added).
13   Michael S. Schmidt & Maggie Habennan, White House Counsel, Don McGahn, Has Cooperated Extensively in
Mueller lnq11ily, N .Y. TLMES, Aug. 1 8, 20 1 8.
 14
     Attorney General Ban- Press Conference on April 1 8, 20 1 9 (the Presioent confirmed that "he would not assert
privilege over the Special Counsel's report . . . [and] no material has been redacted based on executive privilege.").
 1 5 In re Sealed Case, 1 2 1 F.3d. at 74 J .
1 6 Donald J. Trump (@rea!Dona!dTrump), Twitter (Apr. 25, 20 1 9, 4:47 AM).
17
     See, e. g. , Nixon v. Sirica, 487 F.2d 700, 7 1 7-1 8 (D.C. Cir. 1973) (considering public statements by President
Nixon to be a factor undermining the White House claimed need for confidentiality in related conversations).

                                                           3
      Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 7 of 12




         Lastly, this Committee is currently engaged in an investigation into alleged obstruction of
justice, public corruption and other abuses of power by the President and his administration.
Even in its redacted form, the Special Counsel's report offers substantial evidence and analysis
that the President did, in fact, engage in multiple acts of obstruction. Mr. McGahn provided
critical information that appears throughout Volume II of the Special Counsel's report, detailing
incidents in which, inter alia, the President: sought to stop former Attorney General Sessions
from recusing himself from the Russia investigation and then to have Sessions reverse his recusal
decision 1 8 ; directed Mr. McGahn to have Special Counsel Mueller fired 1 9 ; directed Mr. McGahn
to deny that attempted firing 20 ; and sought to curtail the scope of the Special Counsel's
investigation . 2 1 Where, as here, there is substantial evidence indicating that the President
engaged in such misconduct, the public interest in the "fair administration of justice" outweighs
the President's "generalized interest in confidentiality . "22

        For all these reasons, Mr. McGahn is required to appear and provide testimony before the
Committee absent a court order authorizing non-compliance, as well as provide a privilege log
for any documents withheld. Otherwise, the Committee will have no choice but to resort to
contempt proceedings to ensure that it has access to the information it requires to fulfill its
constitutionally mandated duties.


                                              Sincerely,




                                             Chairman
                                             House Committee on the Judiciary


cc:      Doug Collins
         Ranking Member
         House Committee on the Judiciary




18 Special Counsel Robert S. Mueller III, Report on the Investigation Into Russian Interference in the 2016

Presidential Election, Vol. II, at 48-5 1 , 1 07-1 1 (hereinafter "Mueller Report").
19 Id. Vol. II, at 77-87.
20 Id. Vol. II, at 90-94.
21
   Id Vol. II, at 1 1 3- 1 8.
22 United States v. Nixon, 4 1 8 U.S. 683, 7 1 3 (1 974).

                                                           4
                        Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 8 of 12
JERROLD NADLER, Nl!w York                                                                                                   DOUG COLLINS, GE?orgia
                                                                                                                                             T
  CHAIRMAN                                                                                                                   RANKING MINORI Y MEM0ER




                                           it.�. J,ouse of l\epresentatibes
                                                     (ttommittee on tbe 3Jubidarp
                                                        Dasbfngton. :mctt 20515-6216
                                                         '1Dnr f.f) unbt·cb �ixteentb (l[ongrcB'!l'
                                                                   May 1 7, 201 9

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. McGahn:

                     The Committee on the Judiciary will hold a hearing on "Oversight of the Report by
              Special Counsel Robert S. Mueller, III: Former White House Counsel Donald F. McGahn, II,"
              on May 2 1 , 2019 at 1 0:00 a.m., in Room 2141 of the Rayburn House Office Building. As you
              know, your presence is required pursuant to the subpoena the Committee served on you
              compelling your testimony for that date. 1
                      On May 7, 201 9, I wrote to your counsel and made clear that, absent a court order
              directing otherwise, you must appear or the Committee will proceed to hold you in contempt.2
              We have received no information indicating that any such order has been sought, much less
              obtained. In fact, the Committee has not even been provided a Department of Justice, Office of
              Legal Counsel (OLC) opinion articulating a legitimate legal basis that prevents you from
              providing testimony about the subject matters disclosed in the Special Counsel's report. This is
              not surprising given that you have already discussed these subjects at length as part of an
              investigation for which the President expressly waived privilege, has publicly commented on,
              and even has disputed not only your account of the relevant events but also your good faith.
                      As I have previously stated, the Committee intends to focus on the very topics covered in
              the Special Counsel's Report. For that reason, there can be no valid assertion of executive
              privilege given that President Trump "declined to assert any privilege over Mr. McGahn's
              testimony,"3 or over any portion of the Report itself. 4

              1
                Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
              documents and testimony, signed by Representative Jerrold Nadler, April 22, 201 9. Enclosed please find additional
              information related to your testimony.
             2 Letter to    William A. Burck from Chairman Jerrold Nadler (May 7, 201 9).
             3
              Michael S. Schmidt & Maggie Haberman, White House Counsel, Don McGahn, Has Cooperated Extensively in
             Mueller Inquiry, N.Y. TIMES, Aug. 1 8, 201 8.
             4 Jn re Sealed Case,  121 F.3d 729, 741 (D.C. Cir. 1997) (holding that publication of information "waives [J
             privileges for the document or information specifically release[d].").
         Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 9 of 12




         Moreover, the subject of your testimony is critical to this Committee's ongoing
investigative, oversight, and legislative efforts. 5 Since the Committee's last letter, the President
on May 1 1 , 2019, tweeted: "I was NOT going to fire Bob Mueller, and did not fire Bob Mueller.
. . . Actually, Don McGahn had a much better chance of being fired than Mueller. Never a big
fan!" The President's personal attorney, Rudolph Guiliani, likewise previously stated in an
interview that your accounting of events "can't be taken at face value" and "could be the product
of an inaccurate recollection or could be the product of something else. "6 Your testimony
regarding these events-which the President and his counsel now unequivocally dispute-is thus
critical to the Committee's ongoing investigation. In addition, the Committee is committed to
providing you the opportunity to address the scurrilous allegations by the President and his
counsel that you were not truthful or accurate in your interviews with the Special Counsel.
        For all these reasons, the Committee looks forward to your testimony on May 21 . To be
clear, even if the President-supported by an OLC Opinion-invokes executive privilege over
your testimony, and you decide to abide by that improper assertion, you are still required under
the law and the penalty of contempt to "appear before the Committee to provide testimony, and
invoke executive privilege where appropriate. "7

                                              Sincerely,




                                               Jerrold Nadler
                                                 Chairman
                                       House Committee on the Judiciary

cc:        Doug Collins
           Ranking Member
           House Committee on the Judiciary




5 The Committee' s need for this information is indisputably of the highest order, including fulfilling its .
constitutionally mandated legislative and oversight duties relating to election security, and investigating allegations
of Presidential obstruction ofjustice. See Resolution Recommending that the House of Representatives Find
William P. Barr, Attorney General, U.S. Department of Justice, In Contempt of Congress for Refusal to Comply
with a Subpoena Duly Issued by the Committee on the Judiciary, Committee on the Judiciary, House, 1 16th Cong. I .
(20 1 9).

6
 Michael S. Schmidt and Maggie Haberman, Giuliani Attacks McGahn 's Account to Mueller, N. Y. TIMES, Apr. 1 9,
20 19.
7   See Mem. Op., Comm. on Judiciary v. Miers, No. 08-cv-0409-JDB (D.D.C. Jul. 3 1, 2008), at 106.



                                                           2
                       Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 10 of 12
JEJ:\ROLD NADLER, Now York                                                                                            DOUG COLLINS, Georyla
  CtlAIPIMAN                                                                                                            RANKING MINORITY MEMBER




                                        mt.�. 11,oust of l\eprtsentattbes
                                            <ttommtttee ·on tbe Jubiciarp
                                                     -m!nsbington, tJBQI: 20515-6216
                                                      a&ne ;J!) mtllrell �ixteentb <to11gresll'

                                                               May 20, 20 1 9

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. McGahn:

                        As you know, your presence is required tomorrow morning for a hearing before the
              Committee on the Judiciary pursuant to a subpoena compelling your testimony. 1 This afternoon,
              White House Counsel Pat Cipollone informed me that President Trump has ordered you not to
              testify. 2 President Trump's order-which seeks to block a former official from informing a
              coequal branch of goverrunent about his own misconduct-is unprecedented and, contrary to the
              letter received from your counsel this evening, does not excuse your obligation to appear before
              the Committee.

                      First, although the Justice Department's Office of Legal Counsel (OLC) has produced an
              opinion purporting to excuse you from testifying, that opinion has no support in relevant case
              law, and its arguments have been flatly rejected by the courts. As Judge Bates previously
              explained, the notion that a former White House Counsel is "absolutely immune" from a
              congressional subpoena has been "virtually foreclosed by the Supreme Court," which held
              several decades ago that senior White House aides do not enjoy such immunity even from civil
              damages suits.3 OLC' s most recent opinion-which relies almost entirely on its own prior
              opinions--0ffers no persuasive reasoning for distinguishing Judge Bates's ruling or relevant
              Supreme Court case law. 4

              1
               Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
              documents and testimony, signed by Representative Jerrold Nadler, April 22, 2019.
              2
               Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
              (May 20, 201 9).
              3
               Comm. on the Judiciary, U.S. House ofReps. v. Miers, 558 F. Supp. 2d 53, 100 (D.D.C. 2008) (citing Harlow v.
              Fitzgerald, 457 U.S. 800 (1982)).
              4
               See Steven A. Engel, Assistant Attorney General, Office of Legal Counsel, Testimonial Immunity Before Congress
              of the Former Counsel to the President (May 20, 20 1 9) ("Engel Op.").
         Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 11 of 12




        Second, the Justice Department's own longstanding policy is that "executive privilege . . .
should not be invoked to conceal evidence of wrongdoing or criminality on the part of executive
officers."5 Tellingly, the Department's opinion ignores that policy entirely. Yet as I have
already made clear, the Committee plans to ask you about instances in which the President took
actions or ordered you to take actions that may constitute criminal offenses, including
obstruction ofjustice. Despite the Department's apparent efforts to catalogue every instance in
which a White House aide has refused to testify before Congress, the Department can cite no
example where Congress planned to ask that White House aide about possible crimes committed
by the President. Perhaps that is because-until now-no President would have engaged in such
a transparent effort to block his own former aides from testifying about the President's
misconduct.

          Third, in addition to the President not asserting executive privilege with respect to your
 account of the relevant events that was published in the Special Counsel's report, the President
 himself has already called your credibility into question. He tweeted less than 1 0 days ago that
 he "was NOT going to fire Bob Mueller," denying a central event that you described to Special
 Counsel Mueller under penalty of felony. At the same time, he has asked you to state publicly
 that he did not engage in obstruction ofjustice. 6 In attacking your credibility and asking you to
 make public comments about these events, the President has not only further waived any
-p ossible privilege with regard to your testimony; he has also created substantial concerns about
 acts of witness intimidation and further obstruction of Congress's ongoing investigations.
 Because these incidents post-date your service as White House Counsel and occurred while you
were a private citizen, the Committee is plainly entitled to ask you about them without raising
 even potential privilege issues.

       Fourth, nowhere in OLC's 1 5-page opinion or in Mr. Cipollone's letter to me is there
mention of President Trump actually invoking executive privilege. OLC's opinion deals
exclusively with your purported "immunity" from testimony and concludes (erroneously) that
you are "not legally required to appear and testify."7 Mr. Cipollone' s letter to me reiterates that
conclusion and states that "the President has directed Mr. McGahn not to appear" at tomorrow's
hearing. 8 But-in marked contrast to the letter sent by the White House to former White House
Counsel Harriet Miers (which itself was rejected as improper by the court)-Mr. Cipollone's


5Robert B. Shanks, Congressional Subpoenas ofDepartment ofJustice Investigative Files, 8 Op. O.L.C. 252, 267
(1984).
6
  Michael S. Schmidt, White House Asked McGahn to Declare Trump Never Obstructed Justice, N.Y. Times, May
1 0, 2019.
7   Engel Op. at 15.
8
 Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
(May 20, 201 9).
           Case 1:19-cv-02379-KBJ Document 1-26 Filed 08/07/19 Page 12 of 12




letter does not state that President Trump has asserted executive privilege with respect to your
testimony, nor cpuld he. 9 At most, the Department's conclusions :re garding your "immunity"
(even if accepted as correct, which they are not) mean that the decision whether
                                                                            .     to. comply with
the Committee's lawful subpoena rests solely in your hands.

       Fifth, contrary to the reference in your counsel's letter, there has been no suggestion by
President Trump or by anyone speaking on his behalf that attorney-client privilege poses an
obstacle to your testimony. In fact, any invocation of attorney-client privilege in these
circumstances is foreclosed by the D.C. Circuit case law, which makes clear that the privilege is
inapplicable with respect to White House attorneys where the investigation relates to criminal
wrongdoing. 10

         Finally, the Justice Department has no place informing you about the potential remedies
that Congress may pursue in the exercise of its own Article I powers. 1 1 The Committee has
made clear that you risk _serious consequences if you do not appear tomorrow. As the district
court already held with respect to Ms. Miers, you are "not excused from compliance with the
Committee's subpoena by virtue of a claim of executive privilege that may ultimately be
made." 12 Instead, you "must appear before the Committee to provide testimony, and invoke
executive privilege where appropriate." 13 Should you fail to do so, the Committee is prepared to
use all enforcement mechanisms at its disposal.


                                                         Sincerely,




                                                        House Committee on the Judiciary

cc:         The Hon. Doug Collins
            Ranking Member, House Committee on the Judiciary

9
 See Letter to·George T. Marming, Esq. from Fred F. Fielding, Counsel to the President (July 9, 2007), attached as
Exhibit 20 in Miers, No. 08-409, 558 F. Supp. 2d 53 (D.D.C); see also Miers, 558 F. Supp. 2d at 62 (White House
Counsel informed Miers that President Bush "had decided to assert executive privilege over the substance of Ms.
Miers' s testimony").
10
     In re Lindsey, 158 F.3d 1263, 127 1-78 (D.C. Cir. 1998).
11
     See Engel Op. at 1 5
12 Miers,   558 F. Supp. 2d at 1 06.
13   Id.
